By the Court :
All concerned in the commission of a trespass are considered principals. An assault and battery may be committed by a party not present, if he be a principal actor in or adviser and promoter -of making the attack. If one person employ another to commit an assault and battery or any other trespass, and the act is perpetrated, both are guilty, and both responsible in damages. It was not supposed that this was now a debatable question. There is no error in the charge of the court.
*230The record contains no proof of the fact that the interest of the witness was discovered after the trial, nor of the nature- and extent of that interest. In this state of the case that suggestion amounts to nothing. The same remark is applicable to the complaint that the verdict was against evidence. The evidence is not before this court, and consequently can not be acted upon.
New trial refused.